DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/22 has been entered.
 	This office action is responsive to the amendment filed in connection with the foregoing RCE. The applicant’s amendment has not yet overcome the rejection under Section 103. Refer to the aforementioned amendment for substance of applicant's rebuttal arguments and/or remarks. Therefore, the present application is being non-finally rejected over the same art as composed infra on the written record: 

Election/Restrictions
Claims 2-8 and 20-21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/26/21.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/22, 04/11/22 and 06/13/22 was considered by the examiner.

Specification
The disclosure is still objected to because of the following informalities: the current status of all related applications (whether abandoned or patented/patent #) referenced in the specification (e.g., see paragraph 0001) must be updated. If the status of such application(s) changes during the current prosecution, applicant is requisitioned to update the same. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 15-17 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language “outside a perimeter of the first terminal hole” in claim 1 is a relative term which renders the claim indefinite. The term “outside a perimeter” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree or structure. In this case, it is noted that the term “perimeter” does not set forth any specific dimension, distance or metric to ascertain what is meant by the “perimeter of the first terminal hole”; as such, the language “outside a perimeter” is problematic because it is not understood how far or close, or how proximate, the first/second sealing members are intended to be with respect to the claimed first terminal hole. Further, since claim 1 recites first and second sealing members, their structural cooperative relationship or spatial orientation (i.e., relative to one another) within the battery pack and relative to the first terminal hole is also unknown (i.e., whether the first sealing member is closer/farther to the first terminal hole than the second sealing member, or they both are equidistant). No additional language in independent claim 1 assists in clarifying this structural uncertainty. That is, the degree of proximity, if any, of the first/second sealing members relative to the first terminal hole and relative to one another is totally unknown, subjective and open to interpretation. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over the publication JP 2008-251471 (herein called JP’471) in view of the publication 10-2009-035487 (hereinafter referred to as DE’487).
As to claims 1, 9, 23:
	JP’471 discloses that it is known in the art to make a battery pack comprising a plurality of battery cells, each battery cell having first/second opposite end portions; a case accommodating the plurality of battery cells configured/structured to contain a cooling fluid (i.e., air) and also comprising a first cover covering the first end portion and terminals/leads of the battery cells, wherein the end terminal/leads are exposed, and first/second sealing members 10 surrounding the first terminal hole to prevent the cooling fluid (air) moving from the space holding the battery cells, wherein the second sealing member is between the first terminal hole and the first sealing member in a radial direction (Abstract; see FIGURES 2-3 & 6). 1st examiner’s note: note that the first/second sealing members are not required to in direct/physical contact. 2nd examiner’s note: since claim 1 recites first and second sealing members, their structural cooperative relationship or spatial orientation (i.e., relative to one another) within the battery pack and relative to the first terminal hole is not particularly defined (i.e., whether the first sealing member is closer/farther to the first terminal hole than the second sealing member, or they both are equidistant). That is, the degree of proximity, if any, of the first/second sealing members relative to the first terminal hole and relative to one another is not set forth in the independent claim 1 and does not appear to be relevant for locating the first/second sealing members outside a perimeter of the first terminal hole. 

    PNG
    media_image1.png
    3
    1
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    374
    433
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    3
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image3.png
    263
    469
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    271
    522
    media_image4.png
    Greyscale

As to claim 22:
	In FIGURE 6, supra, JP’471 depicts insertion holes 11 which can be taken to represent applicant’s structurally undefined/broadly claimed inlet/outlet for introducing/discharging the cooling fluid (air), while allowing direct contact with the battery cells (see FIGURES 6-7).
JP’471 discloses a battery pack according to the foregoing description. However, the preceding reference does not expressly disclose the first/second sealing members adjacent to the first end portion of the battery cell and surrounding the first terminal hole and being outside a perimeter of the first terminal hole in a radial direction. 	
As to claim 1:
DE’487 discloses that it is known in the art to make a battery pack/assembly comprising sealing members 6, 9 placed adjacent to end portions of battery cells and surrounding terminal holes, apertures or gaps (see FIGURES 4-5 and 7-8). With respect to the intended use, note that the sealing members 6, 9 of  DE’487 are also placed in such a way that leakage from the battery cell/pack is prevented as they all block the passage of fluid. 

    PNG
    media_image5.png
    372
    473
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    3
    3
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    317
    453
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    664
    397
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    498
    647
    media_image9.png
    Greyscale

	In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to place the sealing members of DE’487 adjacent to end portions of battery cells and surrounding terminal holes of JP’471 because DE’487 teaches that the specifically disclosed sealing members assists in sealing the space between battery cells, thereby preventing leakage and providing mechanical support to the battery assembly/structure. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
(emphasis added[Symbol font/0xAE]) With respect to the first/second sealing members being outside a perimeter of the first terminal hole in a radial direction, it would have been within the purview of a skilled artisan prior to the effective filing date of the claimed invention to place or position the first/second sealing members outside a perimeter of the first terminal hole in a radial direction as instantly claimed because it has been held that re-arrangement, reversal or duplication of parts is prima-facie obvious. Succinctly stated, fact that the claimed first/second sealing members (i.e., are placed outside a perimeter of the first terminal hole in a radial direction) are structurally re-arranged, reversed or duplicated to form a similar component having the same functionality is not sufficient by itself to patentably distinguish over an otherwise old feature unless there are new or unexpected results as it is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed first/second sealing members was critical. In re Japikse 86 USPQ 70. In re Kuhle 188 USPQ 7. In re Gazda 104 USPQ 400. In re Harza 124 USPQ 378 (Refer to MPEP 2144.04 [R-I] Legal Precedent as Source of Supporting Rationale: VI. Reversal, Duplication, OR Rearrangement of Parts). 




	


Claims 1 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the publication JP 4631118 (herein called JP’118) in view of the publication 10-2009-035487 (hereinafter referred to as DE’487).
As to claims 1, 24:
	JP’118 discloses that it is known in the art to make a battery pack configured to power a motor vehicle (see FIGURE 1) comprising a plurality of battery cells, each battery cell having first/second opposite end portions; a case accommodating the plurality of battery cells configured/structured to contain a cooling fluid (i.e., air) and also comprising a first cover (see FIGURES 6-7) covering the first end portion and terminals/leads of the battery cells, wherein the end terminal/leads are exposed, and first/second sealing members  surrounding the first terminal hole to prevent the cooling fluid (air) moving from the space holding the battery cells, wherein the second sealing member is between the first terminal hole and the first sealing member in a radial direction (Abstract; see FIGURES 2-4, 9-13). 1st examiner’s note: note that the first/second sealing members are not required to in direct/physical contact. 2nd examiner’s note: since claim 1 recites first and second sealing members, their structural cooperative relationship or spatial orientation (i.e., relative to one another) within the battery pack and relative to the first terminal hole is not particularly defined (i.e., whether the first sealing member is closer/farther to the first terminal hole than the second sealing member, or they both are equidistant). That is, the degree of proximity, if any, of the first/second sealing members relative to the first terminal hole and relative to one another is not set forth in the independent claim 1 and does not appear to be relevant for locating the first/second sealing members outside a perimeter of the first terminal hole. 


    PNG
    media_image10.png
    424
    281
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    469
    311
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    468
    589
    media_image12.png
    Greyscale

  
    PNG
    media_image13.png
    599
    969
    media_image13.png
    Greyscale

JP’118 discloses a battery pack according to the foregoing description. However, the preceding reference does not expressly disclose the first/second sealing members adjacent to the first end portion of the battery cell and surrounding the first terminal hole and being outside a perimeter of the first terminal hole in a radial direction. 	 	
As to claim 1:
DE’487 discloses that it is known in the art to make a battery pack/assembly comprising sealing members 6, 9 placed adjacent to end portions of battery cells and surrounding terminal holes, apertures or gaps (see FIGURES 4-5 and 7-8). With respect to the intended use, note that the sealing members 6, 9 of  DE’487 are also placed in such a way that leakage from the battery cell/pack is prevented as they all block the passage of fluid. 

    PNG
    media_image5.png
    372
    473
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    3
    3
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    317
    453
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    664
    397
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    498
    647
    media_image9.png
    Greyscale

	In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to place the sealing members of DE’487 adjacent to end portions of battery cells and surrounding terminal holes of JP’118 because DE’487 teaches that the specifically disclosed sealing members assists in sealing the space between battery cells, thereby preventing leakage and providing mechanical support to the battery assembly/structure. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
(emphasis added[Symbol font/0xAE]) With respect to the first/second sealing members being outside a perimeter of the first terminal hole in a radial direction, it would have been within the purview of a skilled artisan prior to the effective filing date of the claimed invention to place or position the first/second sealing members outside a perimeter of the first terminal hole in a radial direction as instantly claimed because it has been held that re-arrangement, reversal or duplication of parts is prima-facie obvious. Succinctly stated, fact that the claimed first/second sealing members (i.e., are placed outside a perimeter of the first terminal hole in a radial direction) are structurally re-arranged, reversed or duplicated to form a similar component having the same functionality is not sufficient by itself to patentably distinguish over an otherwise old feature unless there are new or unexpected results as it is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed first/second sealing members was critical. In re Japikse 86 USPQ 70. In re Kuhle 188 USPQ 7. In re Gazda 104 USPQ 400. In re Harza 124 USPQ 378 (Refer to MPEP 2144.04 [R-I] Legal Precedent as Source of Supporting Rationale: VI. Reversal, Duplication, OR Rearrangement of Parts). 


Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over the publication JP 2008-251471 (herein called JP’471) in view of the publication 10-2009-035487 (hereinafter referred to as DE’487) as applied to claim 1 above, and further in view of Han 10347881.
JP’471 and DE’487 are both applied, argued and incorporated herein for the reasons expressed supra. However, the preceding reference does not expressly disclose the specific insulative layer on the outer surface of the battery cell. 
As to claims 15-17:
	In this respect, Han discloses that it is known in the art to make a battery module comprising battery cells arranged adjacent to each other along a first direction including a spacer between neighboring battery cells, and a multi-layer insulation sheet between the neighboring battery cells together with the spacer, the multi-layer insulation sheet including a plurality of insulation layers extending in parallel with surfaces of the battery cells (i.e., extending to the end of the battery cell) (Abstract; COL 1, lines 40-67; see FIGURES 3-4). 

    PNG
    media_image14.png
    533
    546
    media_image14.png
    Greyscale
         
    PNG
    media_image15.png
    582
    544
    media_image15.png
    Greyscale

In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to use the specific insulative layer on the outer surface of the battery cell of Han to cover/insulate the battery cells of JP’471 and DE’487 as taught by Han because Han teaches that the specifically disclosed insulating sheets provide insulation or insulating properties to the battery cells while providing a sufficient degree of stiffness against an internal and external pressure, thereby effectively absorbing an external pressure or an internal pressure caused by swelling, and also providing anti-penetration characteristics against a conductor pushed from the outside into the battery module, thereby physically and structurally protecting the battery pack. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: as to claims 10-14 and 18-19, refer to the office action dated 06/25/21. 
Claims 10-14 and 18-19 are allowed. 

Response to Arguments
Applicant’s arguments, filed 01/11/22, with respect to the 103 rejections of independent claim 1 and its dependent claims have been fully considered but the examiner remains unpersuaded.  Thus, applicant's arguments have been fully considered but they are not convincing.
Applicant has made the allegation that independent claim 1 is allowable because it now recites the limitation “each of the first and second sealing members being outside a perimeter of the first terminal hole in a radial direction of the first terminal hole that crosses the length direction of the battery cell…”. In reply, the examiner asserts that DE’487 shows cell connector 6 and support element 9 which can be taken to represent applicant’s structurally undefined first and second sealing members. That said, the examiner vehemently contends that regardless of the location of cell connector 6 and support element 9, the art of record shows those two sealing members proximate to a perimeter of the terminal hole/aperture. In this case, it is imperative to note that the term “perimeter” does not set forth any specific dimension, distance or metric to ascertain what is meant by the “perimeter of the first terminal hole”. Therefore, the connotation of the language “outside a perimeter” as a whole is uncertain because it is not understood how far or close, or how proximate, the first/second sealing members are intended to be with respect to the claimed first terminal hole. Moreover, given that independent claim 1 recites first and second sealing members, their structural cooperative relationship or spatial orientation (i.e., relative to one another) within the battery pack and relative to the first terminal hole is also unclear (i.e., whether the first sealing member is closer/farther to the first terminal hole than the second sealing member, or they both are equidistant). Succinctly stated, the degree of proximity, if any, of the first/second sealing members relative to the first terminal hole and relative to one another is totally unknown, subjective and open to interpretation, thereby creating structural uncertainty to define and interpret the language “outside a perimeter” within the context of the claimed invention. Last but not least, regardless of the foregoing, as set forth supra, it has been held that re-arrangement, reversal or duplication of parts is prima-facie obvious. Succinctly stated, fact that the claimed first/second sealing members (i.e., are placed outside a perimeter of the first terminal hole in a radial direction) are structurally re-arranged, reversed or duplicated to form a similar component having the same functionality is not sufficient by itself to patentably distinguish over an otherwise old feature unless there are new or unexpected results as it is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed first/second sealing members was critical. In re Japikse 86 USPQ 70. In re Kuhle 188 USPQ 7. In re Gazda 104 USPQ 400. In re Harza 124 USPQ 378 (Refer to MPEP 2144.04 [R-I] Legal Precedent as Source of Supporting Rationale: VI. Reversal, Duplication, OR Rearrangement of Parts). Applicant has not yet come forward with objective or sound evidence to show that the specific placement or location of the first/second sealing members as instantly claimed is critical. In re Japikse 86 USPQ 70. In re Kuhle 188 USPQ 7. In re Gazda 104 USPQ 400. In re Harza 124 USPQ 378.
With respect to applicant’s argument concerning the first/second sealing members adjacent to the first end portion of the battery cell and surrounding the first terminal hole, it is noted that new grounds of rejection under Section 103 fully address such limitations as the secondary reference DE’487 teaches a battery pack/assembly comprising sealing members 6, 9 placed adjacent to end portions of battery cells and surrounding terminal holes, apertures or gaps (see FIGURES 4-5 and 7-8). With respect to the intended use, note that the sealing members 6, 9 of  DE’487 are also placed in such a way that leakage from the battery cell/pack is prevented as they all block the passage of fluid. Thus, the art of record shows the sealing members in question.

    PNG
    media_image5.png
    372
    473
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    3
    3
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    317
    453
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    664
    397
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    498
    647
    media_image9.png
    Greyscale

In this respect, applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Further, applicant is also kindly reminded that the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is substantially the same, performs substantially the same functionality, or is capable of performing the intended use, then it meets the claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727